El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*47Versa este caso sobre el reconocimiento ele censos y cobro de sus réditos. La acción fue establecida por Monseñor Jones, Obispo de la Iglesia Católica de Puerto Eico, y 1 se dirigió contra los actuales dueños y poseedores de. la casa No. 7 de la calle del Cristo, de la ciudad de San Juan, P. E. La demanda fué excepcionada y la excepción declarada sin lugar. Visto el pleito, lo resolvió finalmente la corte de dis-trito en favor del demandante, limitando el cobro de los réditos a un período de cinco años, por estimar que habían prescrito los reclamados fuera dé ese término. Contra la sentencia dictada interpuso el demandado Alejandro Texidor el presente recurso de apelación. Analizaremos los errores señalados por el orden en que lo han sido.
1. Sostiene el apelante que el tribunal sentenciador erró al desestimar la excepción previa, ya que no constando en la demanda que los censos fueran constituidos o reconocidos por escritura pública, es necesario concluir que no aduce he-chos suficientes para establecer la acción que se ejercita.
En la demanda se alegó que en el año de 1841 mediante escritura que autorizó el escribano público Juan Basilio Nú-ñez, Manuel Gerónimo González vendió a Luis María Padial una casa de dos plantas situada en la calle de Santo Cristo de la ciudad de San Juan, por la suma de siete mil pesos de la moneda entonces circulante, de los cuales el comprador satisfizo al vendedor tres mil cuatrocientos setenta y cinco, reservando en su poder los tres mil quinientos veinte y cinco restantes que reportaba la finca a censo y tributo, correspon-dientes a varios señoríos, los que se obligó a reconocer el 'comprador Padial; que posteriormente Padial cumplió lo pro-metido y reconoció los siguientes censos, pagando- sus réditos mientras fué dueño de la casa: eran pesos de capellanía que sirvió el Pbro. Esteban de Castro; quinientos pesos perte-necientes á la Mesa Capitular; seiscientos veinte y cinco pesos del Seminario Conciliar y Cátedra de San Ildefonso; ciento cincuenta pesos del Hospital de Caridad de la Con-cepción; mii, cien pesos de Capellanía que sirvió el Pbro. *48Tomás de Castro; setecientos pesos de los Padres .Dominicos, y TREscientos cincuenta pesos de la Cofradía del .Rosario ¿ que la casa fue vendida y pasó por los diferentes dueños que se nombran hasta llegar a los actuales demandados quienes la adquirieron por compra a doña Josefa Bonilla París me-diante escritura pública otorgada el 7 de marzo de 1917; que en cada una de las ventas el adquirente ha deducido del precio respectivo el montante de los capitales a censo, con la sola excepción del asignado a los Padres Dominicos, cuyo señorío pasó al Estado Español, a virtud de las leyes des-vinculadoras; que los propietarios de la casa pagaron los réditos de los censos hasta las fechas que se expresan, ne-gándose a satisfacerlos la vendedora de los actuales dueños y éstos, no obstante las reiteradas gestiones de cobro por parte del demandante, y que los réditos devengados y no satisfechos ascienden a mil sesenta pesos de moneda de cuño español que era Ja circulante en la isla en el año de 1841.
No se dice, pues, en la demanda, de una manera expresa, que los gravámenes fueran reconocidos por Paclial en escri-tura pública. Sostiene el apelante que la ley vigente en aquel entonces lo exigía, pero no la cita, El apelado niega la exis-tencia do tal ley y reta al apelante a que la muestre. Nada hizo el apelante, ni nada hemos podido encontrar nosotros por nosotros mismos. Siendo ello así, y examinando los hechos alegados en la demanda a la luz del antiguo principio legal según el (pie “de cualquier modo que parezca que una persona quizo obligarse, queda obligada,” opinamos que no co-metió error la corte de distrito al desestimar la excepción del demandado.
2. El segundo error señalado se refiere al cometido por la corte a juicio del apelante al no haber desestimado la demanda por falta de personalidad del demandante.
Ya dijimos que la demanda se interpuso por Monseñor Jones, en su carácter de Obispo de la Iglesia Católica de Puerto Rico, y ahora añadiremos que en ella se expresó ade-más que el demandante “está investido de todas las facul-*49fades y poderes necesarios para el gobierno de la misma y entre ellos el de demandar el reconocimiento y declaración de derechos en favor de las entidades y establecimientos de la di ella Iglesia Católica de Puerto Eico que funcionan bajo la dirección de su Obispo, cual son entre otros la Mesa Capi-tular del Cabildo Catedral, el Seminario Conciliar, el Hospital de la Concepción, la Arcliicofradía del Rosario y la Colecturía de Capellanías vacantes.” En el acto de la vista se presentó prueba testifical de cpie el demandante es el actual Obispo de la Iglesia Católica de Puerto Rico.
Esta cuestión lia sido estudiada y resuelta por esta Corte Suprema en contra del apelante. En el caso de Jones, Obispo Católico de Puerto Rico v. El Registrador de la Propiedad, el tribunal se expresó así:
“La representación de la Iglesia Católica Apostólica Romana en Puerto Rico, incumbía a su Obispo durante la dominación Española, y el Tratado de París celebrado entre los Estados Unidos y España no hizo innovación alguna sobre el particular, sino que por el con-trario ha reconocido a la Iglesia sus derechos, aunque sin establecer' preferencias en relación con otras religiones. Aún más, después de haber sido aprobada en 10 de marzo de 1904 la ley confiriendo juris-dicción original a este Tribunal Supremo para conocer sobre ciertas propiedades reclamadas por la Iglesia Católica Romana de Puerto Rico, y resolver acerca de las mismas, fueron promovidos diversos-pleitos por el Obispo Católico Apostólico Romano de Puerto Rico en representación de su Iglesia, reclamando la propiedad de la Ca-tedral, del Seminario Conciliar, de varias Iglesias Parroquiales, de Conventos y censos que pertenecieron a comunidades religiosas, de que se había incautado la Real Hacienda, y en todos esos pleitos fué admitida la representación del Obispo Católico Romano ¿te Puerto-Rico, siendo de notar que uno de esos pleitos o sea el relativo a la Iglesia de Ponce, fué decidido ejecutoriamente a favor del Obispo-Católico de Puerto Rico por el Tribunal Supremo de los Estados Unidos, y que otros dos terminaron por medio de transacción a vir-tud de la resolución conjunta aprobada en 16 de septiembre de-1908, en cuya transacción intervinieron representantes de los Esta-dos Unidos, de El Pueblo de Puerto Rico y de la Iglesia Católica Apostólica Romana de Puerto Rico, a la que representaba su Obispo,.' sin que la representación de éste fuera impugnada por los demás.
*50“Entendemos, pues, que los capitales a censo a favor del Semi-nario Conciliar, de la Fábrica de Catedral, de Capellanías vacantes, de la Mesa Capitular y del Hospital de Caridad, pertenecen a la Iglesia Católica Apostólica Romana de Puerto Rico; y por tanto, su representante legal, que es el Obispo, cuya representación es indis-cutible, ha podido cancelarlos, siendo eñcaz tal cancelación y por tanto, inscribible en el registro.” 17 D. P. R. 224, 227.
Véanse también el caso de Jones, Obispo Católico v. El Registrador, 18 D. P. R. 126, y los en él citados.
3. El tercer error que señala el apelante es el cometido •a su juicio por la corte al fijar la cuantía de los censos y al determinar las personas a favor de quienes se constitu-yeron. Sostiene que los únicos censos que según la prueba presentada constaban en la antigua Anotaduría de Hipote-cas eran el de cien pesos de Capellanía de don Esteban de (■astro, el de quinientos de la Mesa Capitular, el de seis-oieNtos veiNte y cinco de los Padres Dominicos, el de trescien-tos cincuenta de la Cofradía del Bosario y el de mil ocho-cientos sesenta del Ledo. Sirgado, y que habiéndose cance-lado el del Ledo. Sirgado, y extinguido el de los Padres Do-minicos, sólo quedaban los restantes, cuya validez actual en todo caso dependería de que sus dueños los hubieran trasla-dado, lo quo no hicieron, a los libros del moderno registro de la propiedad.
El apelante se apoya en una parte de la prueba. En efecto de la certificación del Anotaclor de Hipotecas unida a la es-critura de 1841, consta lo que él dice. Pero se presentó ade-más el expediente sobre reconocimiento y expedición de pó-liza a instancia de Padial que obraba en el Archivo de la Notaría Eclesiástica, en el cual aparece otra certificación del Anotador "de Hipotecas que contiene los gravámenes censua-les especificados en la demanda.
Tampoco tiene razón el apelante en la segunda parte de su señalamiento de error. Según el registro en las inscrip-ciones de las varias ventas que de la finca en cuestión se llevaron a efecto, consta que los contratantes fijaban el pr'e-*51ció y que el comprador reservaba sin pagar una parte del mismo: la correspondiente al capital de los censos. Y este Tribunal Supremo resolviendo un recurso gubernativo en. que estaba envuelta la cancelación de estos mismos censos, dijo:
“En. el presente caso, como aparece suficientemente de los lieclios anteriormente relacionados, el asiento, cuya cancelación se pide, no fué ni tomado directamente de los antiguos libros ni hecho por el registrador a su propia iniciativa sino que fué el resultado del deli-berado, solemne y mutuo reconocimiento de dicho censo por parte de vendedores y compradores en los varios documentos que forman la cadena de títulos empezando por la escritura de 1871 y termi-nando con la de marzo de 1917, el comprador en cada caso, inclusive la dueña actual, se reservó una suma de dinero, que se dedujo del precio de venta, a fin de cubrir el gravamen pendiente que re-presenta el consabido censo.” Texidor v. Registrador de San Juan, 25 D. P. R., 878, 881.
4. Los otros errores señalados se refieren a los cometidos por la corto de distrito, según el apelante, al admitir como prueba cierta escritura y, la declaración del testigo Luis Ro-dríguez. y al no eliminar la evidencia ofrecida en relación con los réditos.
A. La escritura de que se trata fué una otorgada el 24 de mayo de 1882, ante el Notario Guerra por don Félix Benet Rivera y doña Monserrate Cabrera, haciendo constar en de-talle los censos que pesaban sobre la casa No. 7 de la calle del Cristo.' Lidia escritura no se inscribió en el registro y en esta circunstancia basó su oposición la parte demandada.
Si existió error, no lleva consigo la revocación de la sen-tencia apelada porque no perjudicó a los demandados. Pres-cindiendo de dicha escritura, la sentencia se sostiene por la otorgada por Padial en 1841, por el subsiguiente reconoci-miento detallado hecho por él mismo y por los reconocimien-tos directos de los compradores, inclusos los demandados, al reservar en su poder parte del precio representativo de los capitales a censo impuestos sobre la propiedad que adqui-rieron.
*52B. Sostiene el apelante que “el cobro de un censo se jus-tifica por la constancia o resguardo que dé el censatario al censualista, de acuerdo con lo dispuesto en el artículo 1519 de nuestro Código Civil vigente”, y que la corte erró al ad-mitir evidencia testifical en este caso para probar tal extremo. Para concluir que no tiene razón el apelante, basta leer el precepto de ley invocado que dice así:
“El censualista al tiempo de entregar el recibo de cualquier pen-sión, puede obligar al censatario a que le dé un resguardo en que conste haber hecho él. pago.”
Como expresa el apelado en sd alegato, el precepto trans-crito “establece una facultad meramente potestativa en el censualista, que no implica concepto alguno de exclusivismo en orden a acreditar el pago de las pensiones de los censos.”
C. Tampoco cometió la corte error alguno al negarse a eliminar la parte de la declaración del testigo Luis Rodríguez que se refería al cobro de los réditos de los censos. Este tes-tigo desde el año 1915 era Secretario del Tribunal de Cuen-tas del Obispado y como tal estaba capacitado para declarar que se había gestionado, .sin resultado, el cobro a los de-mandados de los réditos que se reclamaron en el pleito.
Por virtud de todo lo expuesto opinamos que debe confir-marse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.